Filed 12/18/19 by Clerk of Supreme Court

                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                                 2019 ND 303

Kayla Rath, n/k/a Kayla Jones,                                       Plaintiff
     v.
Mark Rath,                                           Defendant and Appellant
     and
State of North Dakota,           Statutory Real Party in Interest and Appellee



                                 No. 20190211

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable John W. Grinsteiner, Judge.

AFFIRMED.

Per Curiam.

Mark Rath, Bismarck, ND, defendant and appellant.

Sheila K. Keller, Bismarck, ND, for statutory real party in interest and
appellee.
                                 Rath v. Rath
                                 No. 20190211

Per Curiam.

[¶1] Mark Rath appeals from orders denying his motion for an extension,
denying his motion to modify the parenting plan and child support, and
denying his motion for relief from order and a new trial. We affirm.

[¶2] Mark Rath and Kayla Rath were divorced in 2013. Since the divorce,
this Court has addressed issues regarding the Raths, primarily Mark Rath’s
post-judgment motions. See Rath v. Rath, 2018 ND 138, 911 N.W.2d 919; Rath
v. Rath, 2018 ND 98, 909 N.W.2d 666; Rath v. Rath, 2017 ND 138, 895 N.W.2d
315; Rath v. Rath, 2017 ND 128, 895 N.W.2d 306; Rath v. Rath, 2017 ND 80,
892 N.W.2d 205; Rath v. Rath, 2016 ND 105, 879 N.W.2d 735; Rath v. Rath,
2016 ND 83, 878 N.W.2d 85; Rath v. Rath, 2016 ND 71, 877 N.W.2d 298; Rath
v. Rath, 2016 ND 46, 876 N.W.2d 474; Rath v. Rath, 2015 ND 22, 861 N.W.2d
172; Rath v. Rath, 2014 ND 171, 852 N.W.2d 377; Rath v. Rath, 2013 ND 243,
840 N.W.2d 656.

[¶3] In May 2019, a hearing was held on Mark Rath’s motion to amend the
parenting plan and modify child support. In June 2019, Mark Rath filed a
motion for an extension to submit closing arguments which was denied. The
district court issued its findings and order denying Mark Rath’s motion to
amend the parenting plan and modify child support. Mark Rath filed a motion
for relief from order and new trial, which was denied.

[¶4] The district court’s findings that there was no material change of
circumstances and that modification was not necessary to serve the best
interests of the children are not clearly erroneous. The district court’s finding
that Mark Rath did not meet his burden to show his current child support
obligation is no longer in accordance with the guidelines is not clearly
erroneous.

[¶5] The district court did not abuse its discretion by not permitting A.R. to
testify and denying Mark Rath’s motion for an extension.



                                       1
[¶6] Mark Rath also appeals from the order denying his motion for relief from
judgment and his motion for a new trial, but does not cite any supporting
authority. “Issues are not adequately briefed when an appealing party fails to
cite any supporting authority, and we will not consider them.” Frith v. N.D.
Workforce Safety & Ins., 2014 ND 93, ¶ 25, 845 N.W.2d 892. We summarily
affirm under N.D.R.App.P. 35.1(a)(2),(4).

[¶7] Gerald W. VandeWalle, C.J.
     Lisa Fair McEvers
     Daniel J. Crothers
     Jerod E. Tufte
     Jon J. Jensen




                                      2